DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/10/2022 has been entered. Applicant has amended claims 15 and 19. Claims 21-23 have been added. Applicant has canceled claims 16-18 and 20. Claims 1-15, 19 and 21-23 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 03/04/2022. 
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
	Regarding the sheath in claim 1…
	Applicant argues that neither King nor Shi teach the feature in claim 1 stating “the sheath overlies a majority of the length of said reusable portion”. Applicant argues that although Fig. 4 and paragraph [0065] of King show the sheath (102) arranged to receive the reusable portion (112), King does not state how much of the reusable portion that the sheath receives. Applicant also argues that power button 162 remains exposed in use and the majority of the length of module 112 is exposed in the user’s hand.
	The examiner respectfully disagrees. The reusable portion (112) is fully inserted into the sheath (102). King teaches this in paragraph [0065], which states “the handle body 102 is arranged to receive a non-disposable (i.e., reusable) control module 112”. In addition, paragraph [0113] states “the control module 112 is fully inserted into the recess in the control handle 102”. Both Fig. 4 and Fig 18 show the endoscopic device 100 and it can clearly be seen that the sheath (102) covers the majority of the length of the reusable portion (112) because the sheath covers the entire length of reusable portion 112. The Merriam Webster dictionary definition of “majority” is “a number or percentage equaling more than half of a total”. The sheath (102) covers more than half of the length of the reusable portion (112). Therefore, King does teach the feature as recited in claim 1.
	The power button on the reusable portion (112) does not remain exposed during use. Paragraph [0141] states that “applying pressure to one or more of the user interface I/O 136 features will engage a power button on the control module 112 , thereby turning on the endoscopic device 100”. The I/O 136 on the sheath (102) allows access to the power button on the module 112 since the module 112 is fully inserted inside of the control handle. Paragraph [0143] states “the practitioner may manipulate user interface I/O structures 136 on the control handle 102 to adjust brightness, contrast, color, or other features”, showing that the sheath, not the module, is exposed in the user’s hand..
	Regarding the seal of claim 3…
	Applicant argues that King does not show a “cap that releasably covers and seals said proximal portion of the reusable portion”. Applicant argues that although King teaches sealing mating surfaces, the proximal portion of reusable portion (112) is not a mating surface.
	The examiner respectfully disagrees. King does show a cap that releasably covers the proximal portion of the reusable portion. Paragraph [0140] explains how that cap (114) is releasably attached to the sheath (“Releasing the catch may open an access panel (e.g., hinged end cap 114 )”), so that the reusable portion (112) can be fully inserted. Therefore, the cap does releasably cover the proximal portion of the reusable portion.
	King also shows a cap that seals said proximal portion of the reusable portion. Paragraph [0089] states that “when the endoscopic device 100 is assembled, the internal components are hermetically sealed”. Since the reusable portion (112) is located fully inside of the sheath and cap, the proximal portion of reusable portion 112 would also be hermetically sealed. Furthermore, paragraph [0089] also states that “individual structures may have sufficiently acceptable tolerances such that a hermetic seal may be formed when the structures are assembled”. Therefore, King does teach the sealing feature seen in claim 3.
Regarding claims 4 and 5…
	Applicant argues that claims 4 and 5 provide further details about the cap over the proximal portion of the reusable portion. The examiner notes that King does teach the features of claims 4 and 5 for the same reasons give above regarding claim 3.
Applicant’s arguments, see pages 8-10, filed 06/10/2022, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 19.
Regarding claim 19…
	Claim 19 states “a flexible cap that is configured to initially cover the open end of said sheath”. Paragraph [0140] of King states “…Releasing the catch may open an access panel (e.g., hinged end cap 114 ), thus exposing the recess”. This shows that cap (114) does initially cover the open of sheath (102). Claim 19 also states “to be manually removed therefrom”. Paragraph [0140] states “When the disposable portions are assembled, the medical practitioner will expose a recess in the disposable control handle 102…Releasing the catch may open an access panel (e.g., hinged end cap 114 ), thus exposing the recess”. Therefore, the cap (114) is manually removed from the open end of the sheath. Claim 19 also recites “a flexible cap that is… placed over the part of the reusable portion that extends distally from the sheath in the assembled endoscope”. Paragraph [0140-0141] of King states “the medical practitioner or another person may advance a medically clean, reusable control module 112 into the recess” and “closing the access panel” which results in the reusable portion (112) being fully inserted in the sheath (102). The reusable portion extends distal of the proximal end of the sheath. Figs. 4 and 18 show the reusable portion (112) being fully covered by the cap (114) and sheath (102). Therefore, King does teach the amended limitation seen in claim 19.
Claim Objections
Claims 19 and 22 are objected to because of the following informalities: 
Claim 19 recites “a reusable portion a distal part”. The examiner believes “a reusable portion that comprises a distal part” are the correct words to use here.
Claim 19 recites “the assemble endoscope”. The examiner believes “the assembled endoscope” are the correct words to use here.
Claim 22 recites “a reusable portion a distal part”. The examiner believes “a reusable portion that comprises a distal part” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the part of the reusable portion". There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the environment". There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the environment". There is insufficient antecedent basis for this limitation in the claim.
Claims 1-5, 12, 14, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”). 
Regarding claim 1, King discloses in Fig. 21 an endoscope (Fig. 4 - endoscopic device 100) comprising: 
	a single-use portion that comprises (a) an elongated, hollow, funnel-shaped sheath that has an open proximal end (Fig. 4 - handle body 102) and (b) a tube that extends distally from a distal end of the sheath (Fig. 4 - tube body 104) and has an imaging module at a distal end of the tube (Fig. 4- functional module 110; see [0063]-The functional module 110 may include an imaging module 198); 
	a reusable portion that comprises a proximal part and an elongated distal part that is configured to fit inside said sheath through said open proximal end of the sheath (Fig. 4- control module 112); 
	a first connector inside said sheath that is coupled with said imaging module (Fig. 4; [0055]- The functional module 110 is coupled to corresponding controls and structures located in the handle body 102) and a second connector at said distal part of the reusable portion (Fig. 4 - control module 112; Fig. 14- contacts 164; see [0116]- When the control module 112 is assembled in the recess of the control handle 112, the contacts 164 electrically couple to corresponding electrical contacts in the control handle 102); 
	wherein said connectors electrically couple to each other when the distal part of the reusable portion is in said sheath (see [0065]- the non-disposable control module 112 will include… an electro-mechanical interface corresponding to one or more electro-mechanical interfaces in the handle body 102, and other control circuits and structures); 
	wherein the sheath overlies a majority of the length of said reusable portion when the endoscope is assembled with the distal part of the reusable portion in the sheath and the connectors in electrical contact with each other (Fig. 4; [0065]- the handle body 102 is arranged to receive a non-disposable (i.e., reusable) control module 112); and 
	electronics in said reusable portion configured to communicate with said imaging module in the tube([0065]- the non-disposable control module 112 will typically include structures that support the features provided by the functional module 110), including for processing image data from said imaging module (see [0065]- the non-disposable control module 112 will include structures such as…a microprocessor, memory), and to send image data for remote display at a unit physically uncoupled from the endoscope ([0065]- the non-disposable control module 112 will include structures such as…a wireless radio transceiver).
King does not expressly teach a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle.
However, Shi teaches of an analogous endoscopic device including a needle that extends distally from a distal end of the sheath (Fig. 6A- needle 6) and has an imaging module at a distal end of the needle (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of King to utilize a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle, as taught by King, so that the electronics in said reusable portion can communicate with said imaging module in the needle. It would have been advantageous to make the combination in order to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
The modified device of King in view of Shi will hereinafter be referred to as modified King.
Regarding claim 2, modified King teaches the endoscope of claim 1, and King further discloses including a sterile cap that releasably seals said open end of the sheath before the single-use and reusable portions are assembled to form the endoscope (Fig. 4 - end cap 114; [0089]- When the endoscopic device 100 is assembled, the internal components are hermetically sealed. The external housing features (e.g., upper housing 120, lower housing 122, front cover 124, hinged end cap 114) may optionally include rubber, silicon, or other sealing materials on their mating surfaces).
Regarding claim 3, modified King teaches the endoscope of claim 1, and King further discloses including a cap that releasably covers and seals said proximal portion of the reusable portion (Fig. 4 - end cap 114; [0089]- When the endoscopic device 100 is assembled, the internal components are hermetically sealed. The external housing features (e.g., upper housing 120, lower housing 122, front cover 124, hinged end cap 114) may optionally include rubber, silicon, or other sealing materials on their mating surfaces) and wherein the sheath covers the distal part of the reusable portion when the endoscope is assembled, so that the reusable portion is not exposed to the environment during a medical procedure (Fig. 6; [0079]- the non-disposable control module 112 is arranged to fit in a recess of the handle body lower housing 122, behind a hinged end cap 114).
Regarding claim 4, modified King, teaches the endoscope of claim 3, and King further discloses in which the proximal end of the reusable portion has one or more manually operated switches (Fig. 14 - input/output feature 162) and said cap is configured to securely fit over said one or more switches and seal them from external fluids while allowing manual operation of the one or more switches through the cap ([0089]- When the endoscopic device 100 is assembled, the internal components are hermetically sealed. The external housing features (e.g., upper housing 120, lower housing 122, front cover 124, hinged end cap 114) may optionally include rubber, silicon, or other sealing materials on their mating surfaces).
Regarding claim 5, modified King teaches the endoscope of claim 1, and King further discloses including a sterile cap that releasably seals said open end of the sheath before the single-use and reusable portions are assembled to form the endoscope (Fig. 4- end cap 114), wherein said cap is configured to securely fit thereafter over the proximal part of said reusable unit to seal it from external fluids ([0079]- the non-disposable control module 112 is arranged to fit in a recess of the handle body lower housing 122, behind a hinged end cap 114; [0089]- When the endoscopic device 100 is assembled, the internal components are hermetically sealed. The external housing features (e.g., upper housing 120, lower housing 122, front cover 124, hinged end cap 114) may optionally include rubber, silicon, or other sealing materials on their mating surfaces).
Regarding claim 12, modified King teaches the endoscope of claim 1, but King does not expressly teach in which the distal end of the needle is beveled and has a sharp tip to facilitate puncturing and penetrating tissue.
However, Shi teaches of an analogous endoscopic device in which the distal end of the needle is beveled and has a sharp tip to facilitate puncturing and penetrating tissue (Fig. 6A- needle 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified King to have the distal end of the needle beveled and having a sharp tip to facilitate puncturing and penetrating tissue, as taught by Shi. It would have been advantageous to make the combination in order to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Regarding claim 14, modified King teaches the endoscope of claim 1, and King further discloses in which said reusable portion includes a transmitter configured to wirelessly ([0142]- the endoscopic device 100 includes a wireless 802.11 WiFi transceiver) transmit image data to a remote display (Fig 15; [0126]- [0127] - One or more transceivers may be arranged on the substrate 172…The one or more transceivers of the endoscopic device 100 can be configured to communicate control information, multimedia (i.e., audio/video) information, a patient's personal healthcare information, or other information).
Regarding claim 19, King discloses an endoscope (Fig. 4 - endoscopic device 100) comprising: 
	a single-use portion that includes a funnel-shaped sheath with an open proximal end (Fig. 4 - handle body 102) and a tube that extends distally from a distal end of the sheath (Fig. 4 - tube 104); 
	a reusable portion a distal part of which releasably fits by hand in the sheath to assemble said endoscope with a proximal part of the reusable portion extending proximally from the sheath (Fig. 4- control module 112); 
	electrical connectors in the reusable portion and the sheath that make electrical contact with each other when the endoscope is assembled (Fig. 14- contacts 164; see [0116]- When the control module 112 is assembled in the recess of the control handle 112, the contacts 164 electrically couple to corresponding electrical contacts in the control handle 102); 
	said single-use portion further comprising a tube that extends distally from the sheath and has an imaging module at a distal end (Fig. 4- functional module 110; see [0063]-The functional module 110 may include an imaging module 198); 
	a cable connecting said imaging module to the electrical connectors in said sheath (claim 6- a second one or more wires embedded in the disposable flexible tubular member, the second one or more wires electrically coupled to an image sensor integrated in the distal end of the disposable flexible tubular member, the second one or more wires arranged to pass at least one second signal from the non-disposable electronics control module to the image sensor); 
	image processing electronics in said reusable portion that receive image data from the imaging module via said cable and said connectors and produce processed image data (claim 6 - the second one or more wires arranged to pass at least one second signal from the non-disposable electronics control module to the image sensor; see [0116]- When the control module 112 is assembled in the recess of the control handle 112, the contacts 164 electrically couple to corresponding electrical contacts in the control handle 102); and 
	a flexible cap (Fig. 4- hinged end cap 114) that is configured to initially cover the open end of said sheath and to be manually removed therefrom (see [0140]- When the disposable portions are assembled, the medical practitioner will expose a recess in the disposable control handle 102) and placed over the part of the reusable portion that extends distally from the sheath in the assembled endoscope ([0140]-[0141]- When the disposable portions are assembled, the medical practitioner will expose a recess in the disposable control handle 102…Releasing the catch may open an access panel (e.g., hinged end cap 114 ), thus exposing the recess), wherein the reusable portion of the assemble endoscope is entirely covered and protected from the environment by said cap and sheath (Fig. 18).
King does not expressly teach a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle.
However, Shi teaches of an analogous endoscopic device including a needle that extends distally from a distal end of the sheath (Fig. 6A- needle 6) and has an imaging module at a distal end of the needle (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of King to utilize a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle, as taught by King, so that the electronics in said reusable portion can communicate with said imaging module in the needle. It would have been advantageous to make the combination to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Regarding claim 21, King, as modified by Shi, teaches the endoscope of claim 19, and King further discloses in which the sheath and the reusable portion are configured and shaped to fit in only one orientation relative to each other (Fig. 4).
Regarding claim 22, King discloses an endoscope (Fig. 4 - endoscopic device 100) comprising: 
	a single-use portion that includes a funnel-shaped sheath with an open proximal end (Fig. 4 - handle body 102) and a tube that extends distally from a distal end of the sheath (Fig. 4 - tube 104) and has an imaging module at a distal end (Fig. 4- imaging module 198); 
	a reusable portion a distal part of which releasably fits by hand in the sheath to assemble said endoscope with a proximal part of the reusable portion extending proximally from the sheath (Fig. 4- control module 112); 
	electrical connectors in the reusable portion and the sheath that make electrical contact with each other when the endoscope is assembled (Fig. 14- contacts 164; see [0116]- When the control module 112 is assembled in the recess of the control handle 112, the contacts 164 electrically couple to corresponding electrical contacts in the control handle 102); 
	a cable connecting said imaging module to the electrical connectors in said sheath (claim 6- a second one or more wires embedded in the disposable flexible tubular member, the second one or more wires electrically coupled to an image sensor integrated in the distal end of the disposable flexible tubular member, the second one or more wires arranged to pass at least one second signal from the non-disposable electronics control module to the image sensor);
	image processing electronics in said reusable portion that receive image data from the imaging module via said cable and said connectors and produce processed image data (claim 6 - the second one or more wires arranged to pass at least one second signal from the non-disposable electronics control module to the image sensor; see [0116]- When the control module 112 is assembled in the recess of the control handle 112, the contacts 164 electrically couple to corresponding electrical contacts in the control handle 102); and 
	a disposable cap that removably fits over a proximal part of the reusable portion that extends distally from the sheath in the assembled endoscope (Fig. 4- hinged end cap 114), wherein the reusable portion of the assembled endoscope is entirely covered and protected from the environment by said cap and sheath (Fig. 18).
King does not expressly teach a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle.
However, Shi teaches of an analogous endoscopic device including a needle that extends distally from a distal end of the sheath (Fig. 6A- needle 6) and has an imaging module at a distal end of the needle (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of King to utilize a needle that extends distally from a distal end of the sheath and has an imaging module at a distal end of the needle, as taught by King, so that the electronics in said reusable portion can communicate with said imaging module in the needle. It would have been advantageous to make the combination to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Regarding claim 23, King, as modified by Shi, teaches the endoscope of claim 21, and King further discloses in which said disposable cap is flexible and fits releasably over the proximal opening of the sheath before the sheath and reusable portion are assembled ([0140]-[0141]- When the disposable portions are assembled, the medical practitioner will expose a recess in the disposable control handle 102…Releasing the catch may open an access panel (e.g., hinged end cap 114 ), thus exposing the recess).
Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of WO2018136950A1 to Xiaolong et al. (hereinafter “Xiaolong”).
Regarding claim 6, modified King teaches the endoscope of claim 1, but King does not expressly teach in which the imaging module at the distal end of the needle comprises a video sensor with a direction of view that has a central axis angled relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said sensor.
However, Shi teaches of an analogous endoscopic device in which the imaging module at the distal end of the needle comprises a video sensor (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified King to include a video sensor in the imaging module at the distal end of the needle, as taught by Shi.  I It would have been advantageous to make the combination to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Additionally, Xiaolong teaches of an analogous endoscopic device in which the imaging module comprises a video sensor with a direction of view that has a central axis angled relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said sensor (Fig. 19C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging module of modified King to include a video sensor with a direction of view that has a central axis angled relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said sensor, as taught by Xiaolong. It would have been advantageous to make the combination to operate the endoscope to visualize a region of the patient ([0011] of Xiaolong).
Regarding claim 7, modified King teaches the endoscope of claim 1, but King does not expressly teach in which the imaging module at the distal end of the needle comprises a video sensor with a direction of view that has a central axis angled 30 degrees relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said camera.
However, Shi teaches of an analogous endoscopic device in which the imaging module at the distal end of the needle comprises a video sensor (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified King to include a video sensor in the imaging module at the distal end of the needle, as taught by Shi.  I It would have been advantageous to make the combination to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Additionally, Xiaolong teaches of an analogous endoscopic device in which the imaging module comprises a video sensor with a direction of view that has a central axis angled 30 degrees relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said sensor (Fig. 19c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging module of modified King to include a video sensor with a direction of view that has a central axis angled 30 degrees relative to a long axis of the needle and one or more LEDs configured to illuminate a field of view of said sensor, as taught by Xiaolong. It would have been advantageous to make the combination to operate the endos
Regarding claim 13, modified King teaches the endoscope of claim 1, but neither King nor expressly teach in which said imaging module comprises a video sensor with an imaging plane angled at 20-80 degrees to a longitudinal axis of the needle to thereby provide a central direction of view of the camera that is angled relative to said axis.
However, Xiaolong teaches of an analogous endoscopic device in which said imaging module comprises a video sensor with an imaging plane angled at 20-80 degrees to a longitudinal axis of the needle to thereby provide a central direction of view of the camera that is angled relative to said axis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging module of modified King to include a video sensor with an imaging plane angled at 20-80 degrees to a longitudinal axis of the needle to thereby provide a central direction of view of the camera that is angled relative to said axis, as taught by Xiaolong. It would have been advantageous to make the combination to operate the endoscope to visualize a region of the patient ([0011] of Xiaolong).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of WO2018136950A1 to Xiaolong et al. (hereinafter “Xiaolong”) and U.S. Publication No. 2020/0275827 to Weise et al. (hereinafter “Weise”).
Regarding claim 8, modified King teaches the endoscope of claim 1, an LED- implemented light source (Fig. 4- light source 202),  the single-use portion includes a light port and one or more light conductors from the light port to the distal end of the needle (claim 6- the first one or more wires electrically coupled to a light source integrated in a distal end of the disposable flexible tubular member, the first one or more wires arranged to pass at least one first signal from the non-disposable electronics control module to the light source), and the reusable portion includes a light port coupling with the light port of the single-use portion to transmit light from the light source in the reusable portion to the distal end of the needle to illuminate a field of view of the sensor ([0134]-Two additional pins of the array 164 may turn on and off a light source provided at the steerable tip portion 106; [0143]- if the endoscopic device 100 includes a light output, the practitioner may manipulate user interface I/O structures 136 on the control handle 102 to turn on and off the light), but King does not expressly teach in which the imaging module at the distal end of the needle comprises a video sensor with a field of view that has a central axis angled relative to a long axis of the needle, the reusable portion includes an LED- implemented light source.
However, Shi teaches of an analogous endoscopic device in which the imaging module at the distal end of the needle comprises a video sensor (Fig. 6A - imaging and illumination fiber 9; [0076]- It should be understood that the imaging assembly may also adopt other types of devices, such as an image sensor (CCD sensor, CMOS sensor, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified King to include a video sensor in the imaging module at the distal end of the needle, as taught by Shi.  I It would have been advantageous to make the combination to perform visual puncture operation very intuitively and accurately because the puncture needle is provided with an imaging assembly such as a camera element therein ([0060] of Shi).
Additionally, Xiaolong teaches of an analogous endoscopic device in which the imaging module comprises a video sensor with a field of view that has a central axis angled relative to a long axis of the needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging module of modified King to include comprises a video sensor with a field of view that has a central axis angled relative to a long axis of the needle, as taught by Xiaolong. It would have been advantageous to make the combination to operate the endoscope to visualize a region of the patient ([0011] of Xiaolong).
Furthermore, Weise teaches of an analogous endoscopic device including ([0066]- At the end of the endoscope body 132 opposite to the rod-shaped portion 126, a hybrid plug connector 138 is arranged which comprises optical elements for the transmission of optical signals and/or illumination light and/or for the transmission of images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reusable portion of modified King, as modified by Xialong, to include an LED- implemented light source, as taught by Weise. It would have been advantageous to make the combination to transmit illumination light ([0066] of Weise).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of U.S. Patent No. 10,595,710 to Gill et al. (hereinafter “Gill”) and U.S. Publication No. 2009/0076328 to Root et al. (hereinafter “Root”).
Regarding claim 9, modified King teaches the endoscope of claim 1, and King further discloses in which the reusable portion includes a battery (Fig. 15 - battery 174), but neither King nor Shi expressly teach an LED light source powered with the battery, and a heat sink for the light source.
However, Gill teaches of an analogous endoscopic device in which the reusable portion includes a battery, an LED light source powered with the battery (Fig. 16F; Col. 12, lines 40-43- The light source 348 can be powered by batteries 350).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reusable portion of modified King to include a battery, an LED light source powered with the battery, as taught by Gill. It would have been advantageous to make the combination to have a self-contained power source in the reusable portion (Col. 21, lines 7-8 of Gill).
Additionally, Root teaches of an analogous endoscopic device in which the reusable portion includes a heat sink for the light source (Fig. 4; [0037]- The light source assembly 570 is preferably disposed within the subframe base assembly 550, and optimally coupled to the subframe base assembly 550 to provide a heat sink for the light source).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reusable portion of modified King, as modified by Gill, to include a heat sink for the light source, as taught by Root. It would have been advantageous to make the combination to dissipate the large amounts of heat generated by the light source ([0002] of Root).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of U.S. Publication No. 2019/0246873 to Lu et al. (hereinafter “Lu”).
Regarding claim 10, modified King teaches the endoscope of claim 1, but neither King nor Shi expressly teach in which said single-use portion includes a first fluid port at a distal portion of the sheath, and said needle includes a second fluid port at a distal end thereof, and said single-use portion includes an internal lumen coupling said first and second ports for fluid flow.
However, Lu teaches of an analogous endoscopic device in which said single-use portion includes a first fluid port at a distal portion of the sheath (Fig. 2A- fluid port 2230), and said needle includes a second fluid port at a distal end thereof (Fig. 2A- distal fluid ports 2232), and said single-use portion includes an internal lumen coupling said first and second ports for fluid flow ([0035]- According to some embodiments, cannula 2240 also includes a fluid lumen that is fluidically isolated from the working channel. The fluid lumen can be in fluid communication with the distal fluid ports 2232 as well as a proximal fluid port such as fluid port 2230).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single-use portion of modified King to include a first fluid port at a distal portion of the sheath, and said needle includes a second fluid port at a distal end thereof, and said single-use portion includes an internal lumen coupling said first and second ports for fluid flow, as taught by Lu. It would have been advantageous to make the combination so that one or more fluid channels are in fluid communication with various fluid ports ([0035] of Lu).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of U.S. Publication No. 2021/0228806 A1 to Streeter et al. (hereinafter “Streeter”).
Regarding claim 11, modified King teaches the endoscope of claim 1, but neither King nor Shi expressly teach in which said needle has an outside diameter of 1-1.6 mm and includes a fluid lumen with an inside dimension equivalent to a diameter greater than 0.55 mm and matching 22Ga or more.
However, Streeter teaches of an analogous endoscopic device in which said needle ([0117]- the elongate member 110 may comprise a needle) has an outside diameter of 1-1.6 mm ([0118]- The elongate member 110 may have an outer diameter 116 in a range bounded by any two of the following values: 1mm…1.6mm) and includes a fluid lumen with an inside dimension equivalent to a diameter greater than 0.55 mm (see[0116]- the inner diameter 118 of the elongate member 110, which defines the lumen 112, may determine the size and/or number of fluid delivery members 320 which can be disposed therein… the elongate member 110 may … having … an inner diameter 118 of 0.84 mm) and matching 22Ga or more ([0010]- In some embodiments, the elongate member comprises a needle with a gauge number in a range of about 10 to about 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of modified King to utilize a needle that has an outside diameter of 1-1.6 mm and includes a fluid lumen with an inside dimension equivalent to a diameter greater than 0.55 mm and matching 22Ga or more, as taught by Streeter. It would have been advantageous to make the combination to deliver fluids from the plurality of fluid reservoirs to the plurality of fluid delivery members and inject the fluids into the patient (abstract of Streeter). In addition, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 (I)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0275763 to King et al. (hereinafter “King”) in view of U.S. Publication No. 2020/0214739 to Shi et al. (hereinafter “Shi”) and in further view of U.S. Publication No. 2013/0046142 to Remijan et al. (hereinafter “Remijan”).
Regarding claim 15, modified King teaches the endoscope of claim 1, but neither King nor Shi expressly teach in which said reusable portion includes a port for a cable configured to transmit image data to a remote display. 
However, Remijan teaches of an analogous endoscopic device in which said reusable portion includes a port for a cable configured to transmit image data to a remote display (Fig. 26- electrical connection 406; see [0112]- The main scope body 428 as indicated above, has the CCD camera 430 which is connected through the electrical connection 406 to a monitor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified King to include a port for a cable configured to transmit image data to a remote display, as taught by Remijan. It would have been advantageous to make the combination to connect the output from the camera to a monitor ([0112] of Remijan).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795